Citation Nr: 0915391	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 14, 2001, 
for the assignment of a 30 percent disability evaluation for 
a service-connected cervical spine disability, to include 
whether clear and unmistakable error (CUE) exists in a 
January 1985 and a June 1986 RO decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1981 to August 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In June 2005, the Veteran presented testimony at a hearing 
conducted at the Milwaukee RO before a member of the RO.  A 
transcript of this hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a 30 percent 
rating dating back to August 7, 1983, the day after he got 
out of the service, for his service-connected cervical spine 
disability.  The Veteran claims that he was told by a 
veteran's service officer (VSO) that he could file a claim at 
any time after his separation from service and he would be 
entitled to compensation back to the date he left service.  
The Veteran also asserts that through his correspondence over 
the years, he thought he was keeping his claim for an 
increased evaluation for service-connected cervical spine 
disability open to allow an effective date back to his 
departure from service.  The Veteran contends that he is 
entitled to an effective date following the day he separated 
from service because he acted upon the information from the 
VSO.  

Additionally, during the June 2005 hearing, the Veteran's 
representative argued that the Veteran was entitled to higher 
ratings for his service-connected cervical spine disability 
in prior rating decisions.  In particular, although the 
Veteran failed to report for scheduled VA examinations at the 
time of prior ratings, his representative contended that 
there was enough evidence already in the claims file to 
warrant at least a 10 percent evaluation.  Thus, the 
Veteran's representative raised claims for clear and 
unmistakable error (CUE) in prior rating decisions pertaining 
to the service-connected cervical spine disability.  However, 
the RO has not addressed these claims for CUE in the first 
instance and the outcome of the CUE claims could potentially 
have an impact on the claim for an earlier effective date for 
the 30 percent rating.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Thus a remand is necessary to afford the Veteran due 
process.  

A review of the evidence of record pertaining to the CUE 
claims is as follows.  On October 26, 1984, the Veteran filed 
a claim for service connection for subluxation of C-5 and C-6 
fracture.  In a January 1985 rating decision, service 
connection was granted for unilateral facet subluxation with 
perched facet C5 on 6 with small chip fracture C6 and a non 
compensable rating was assigned effective October 26, 1984.  
It was specifically noted that the Veteran failed to report 
to a VA examination scheduled in December 1984.  To the 
extent that the Veteran is claiming that he was entitled to a 
compensable rating for his service-connected cervical spine 
disability at the time of the January 1985 rating decision, 
the RO should adjudicate that claim on the basis of CUE in 
the first instance.

On April 25, 1986, the Veteran requested an examination for 
his service-connected cervical spine disability.  An 
examination was scheduled in connection with this claim in 
May 1986 but the Veteran failed to report.  In June 1986, the 
Veteran was notified that his claim was disallowed because he 
failed to report to his examination and that no further 
action would be taken unless notification of a willingness to 
report to an examination was received.  The next 
correspondence received from the Veteran was dated September 
14, 2001, wherein he requested to reopen his claim.  To the 
extent that the Veteran is claiming that he was entitled to a 
compensable rating for his service-connected cervical spine 
disability at the time of the June 1986 rating decision, the 
RO should adjudicate that claim on the basis of CUE in the 
first instance.

Further, the Board notes that the Veteran has not received 
proper notice for his claim for an earlier effective date or 
for the associated CUE claims.  On remand such notice should 
be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should provide the Veteran 
a letter that complies with the Veterans 
Claims Assistance Act (VCAA) duty to 
notify and assist regarding the claim for 
an earlier effective date for the 30 
percent rating for service-connected 
cervical spine disability.  Additionally, 
although the VCAA does not apply to claims 
based on clear and unmistakable error 
(CUE), the RO should prepare a letter 
which includes the CUE pleading 
requirements to ensure that the Veteran 
and his representative are afforded due 
process.  The letter should inform the 
Veteran and his representative that a 
claim for benefits based on CUE in a prior 
final rating decision entails special 
pleading and proof requirements to 
overcome the finality of the decision by 
collateral attack because the decision was 
not appealed during the appeal period.  
Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 
Vet. App. 216, 223 (1994).  In order for a 
claimant to successfully establish a valid 
claim of CUE in a final RO rating 
decision, the claimant must articulate 
with some degree of specificity what the 
alleged error is and provide persuasive 
reasons explaining why the result of the 
final rating decision would have been 
manifestly different but for the alleged 
error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review 
en banc denied, 6 Vet. App. 162, 163 
(1994) (noting that pleading and proof are 
two sides of the same coin; if there is a 
heightened proof requirement, there is, a 
fortiori, a heightened pleading 
requirement).  As such, the Veteran and 
his representative need to allege 
specifically what the errors were in the 
January 1985 and June 1986 RO decisions 
and why a higher disability rating for his 
service-connected cervical spine 
disability would have been assigned if 
those errors had not occurred.  

2.  Thereafter, the RO should adjudicate 
the claim for entitlement to an effective 
date prior to September 14, 2001, for the 
assignment of a 30 percent disability 
evaluation for a service-connected 
cervical spine disability, to include 
whether CUE exists in a January 1985 and a 
June 1986 RO decision in the first 
instance.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
which contains all pertinent regulations, 
including 38 C.F.R. § 3.105(a), and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




